      8:18-cr-00412-JMC         Date Filed 01/31/20      Entry Number 67         Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENWOOD DIVISION


United States of America,                     :       CR. NO.: 8:18-cr-00412
                                              :
                                              :
       -vs-                                   :
                                              :       SENTENCING MEMORANDUM
Catherine Prosser                             :
              Defendant.                      :


       Ms. Prosser is 62 years old and is a widow living by herself in Lincolnton, Georgia. She

has lived Lincolnton, Georgia since 2011 when she inherited the property after the death of her

parents. She has two grown children and has no dependents residing with her. Ms. Prosser is 5’8

inches tall and weighs 178 pounds. She is in poor physical health having sustained several

injuries in a car accident in 2015, including a broken left arm and plates in her left cheek and

right knee. She receives Social Security Disability as a result of the accident and surgery and has

several prescribed medications. Some of the medications she is prescribed are to treat anxiety

and depression. She possesses a high school diploma having graduated from East Side High

School in Newark, New Jersey in 1975.

       Ms. Prosser has been routinely employed since 1983. She was last employed with

McCormick Correctional Institute in McCormick, South Carolina as a correctional officer. These

charges for which she has plead guilty arise out of that employment. Ms. Prosser was initially

charged by the State of South Carolina with possession with intent to distribute marijuana and

misconduct in office. The charge to which she has entered a guilty plea in District Court is the

same charge and incident that she plead guilty to in State Court. She entered a guilty plea in the
      8:18-cr-00412-JMC         Date Filed 01/31/20       Entry Number 67        Page 2 of 3




United States District Court to possession with intent to distribute marijuana. Under the Statutory

provisions for this offense Ms. Prosser is eligible to receive not less than 1 year nor more than 5

years of probation because the offense is a class D felony. One of the following must be imposed

as a condition of probation unless extraordinary circumstances exists: a fine, restitution, or

community service. The advisory sentencing guideline places her at an offense level 6 and a

criminal history category of 1 which places her in an imprisonment range of 0-6 months. The

applicable guideline range is in zone A of the sentencing table so a sentence of imprisonment is

not required.

       Ms. Prosser respectfully shows unto the Court that she cooperated with the Department of

Corrections when these allegations came to light and as a result of the investigation Ms. Prosser

entered a guilty plea on September 15, 2016 to the offense of possession with intent to distribute

marijuana first offense and misconduct in office. She received a sentence of 5 years suspended

upon the service of 60 days weekend time and 36 months probation with 6 months house arrest.

She was given credit for time served of 2 days. The probationary sentence began on September

15, 2016 and on November 17, 2016 the condition of weekend time was deleted due to Ms.

Prosser’s medical issues and the home detention was extended to a total of 8 months supervised

by the probation office. Her case was successfully closed on September 18, 2017.

       Ms. Prosser is a suitable candidate for a time served sentence. She was convicted in the

Court of General Sessions in McCormick, South Carolina for the very same offense for which

she has entered a guilty plea in Federal Court. She served an active jail sentence as a result of

that guilty plea and has served 8 months of home incarceration and probation. She was

incarcerated 8 days in Federal custody prior to being released on bond. She does not have means
      8:18-cr-00412-JMC          Date Filed 01/31/20     Entry Number 67        Page 3 of 3




to pay a fine and has already served a sufficient amount of time to satisfy a sentence in the

United States District Court. She has not been in any trouble whatsoever since her conviction in

the Court of General Sessions and has rehabilitated herself since said conviction. The Court is

reminded prior to that conviction Ms. Prosser did not have any prior criminal record. This is an

anomaly in her long history as a law abiding citizen. Her history speaks for itself. The Court

should note that she worked for 27 years as an administrative specialist for the Attorney

General’s Office for the State of New Jersey. She is a law abiding citizen and made a terrible

mistake when she became involved with a scheme at the McCormick Correctional Institution.

       Ms. Prosser, through the undersign Attorney, respectfully requests this Court to sentence

her to a time served sentence.



                                                      Respectfully submitted,

                                                      S/Lawrence W. Crane
                                                      Lawrence W. Crane
                                                      101 Whitsett Street
                                                      Greenville, South Carolina 29601
                                                      (864) 235-2900
January 31, 2020                                      (864) 467-1916 facsimile
                                                      Federal Bar No. 4975
Greenville, South Carolina
